Citation Nr: 0843198	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  04-37 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for chronic myelogenous 
leukemia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In September 2008, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing.  At the 
hearing, the veteran submitted additional evidence along with 
a waiver of initial consideration by the RO.  Thus, the Board 
will consider the additional evidence in conjunction with 
this appeal.  See 38 C.F.R. § 20.1304(c).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
December 1968 to April 1970.

2.  A competent medical opinion indicates that the veteran 
has type II diabetes mellitus that is plausibly related to 
Agent Orange exposure during active service.

3.  There is insufficient competent medical evidence to rebut 
the presumption of service connection for the veteran's 
current type II diabetes mellitus.

4.  In September 2008, the veteran submitted a written 
statement expressing his desire to withdraw his appeal for 
service connection for chronic myelogenous leukemia. 


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was incurred in service.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309(e) (2008).

2.  The veteran has withdrawn his appeal for entitlement to 
service connection for chronic myelogenous leukemia, and the 
appeal as to this issue is accordingly dismissed.  38 
U.S.C.A. § 7105 (West 2002); C.F.R. §§ 20.101(d), 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

The veteran has indicated in writing that he wishes to 
withdraw his appeal for entitlement to service connection for 
chronic myelogenous leukemia.  With regard to the claim for 
service connection for type II diabetes mellitus, the Board 
herein grants the benefit sought on appeal in full.  Under 
these circumstances, there is no prejudice to the veteran in 
adjudicating these aspects of his appeal without further 
discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board notes that the RO did provide notice as to 
the assignment of disability ratings and effective dates in a 
March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Service Connection for Type II Diabetes Mellitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  Moreover, the diseases listed at 38 C.F.R. § 
3.309(e), to include type II diabetes mellitus, shall be 
presumed to be due to exposure to such herbicide agents if 
they have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy must have 
become manifest to a degree of 10 percent or more within one 
year after the last date on which the veteran was exposed to 
an herbicide agent during active service.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(ii).  If a veteran was exposed 
to an herbicide agent during active service, the diseases 
listed in 38 C.F.R. § 3.309(e) shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  

38 C.F.R. § 3.307(d) provides in pertinent part that evidence 
which may be considered in rebuttal of service incurrence of 
a disease listed in § 3.309 will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary" will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  See 38 C.F.R. § 3.307(d)(1).

In addition, the United States Court of Appeals for the 
Federal Circuit has determined that a veteran is not 
precluded by presumptive laws and regulations from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

The veteran's DD Form 214 indicates that he served in Vietnam 
as a wireman.  Additional service department documentation 
states that he participated in counter-insurgency operations 
against the communist Viet Cong forces in the Republic of 
Vietnam during the period from December 1968 to April 1970.  
Because he served in the Republic of Vietnam between January 
1962 and May 1975, he is presumed to have been exposed during 
such service to an herbicide agent.  Further, as the veteran 
currently has type II diabetes mellitus, a disease listed at 
38 C.F.R. § 3.309(e), service connection is presumed for this 
disability.

The first medical documentation of type II diabetes mellitus 
is from August 1993, shortly after the veteran had undergone 
a bone marrow transplant to treat chronic myelogenous 
leukemia.  He was taking Prednisone, a steroid, to assist in 
his recovery from the surgery.  A December 1993 private 
record of treatment includes a diagnosis of diabetes 
mellitus, steroid induced, currently under excellent glycemic 
control.  Over time, the steroid dosages were lowered and 
then discontinued, and the veteran's blood sugar levels 
lowered.  A May 1994 record indicates that the veteran had 
required insulin until "just recently."  He was provided 
suggestions as to how to improve his diet.  Beginning in 
approximately February 1995, treatment records no longer 
included a diagnosis of type II diabetes mellitus and were 
silent for treatment or complaints pertaining to diabetes.

Beginning in approximately October 1998, however, increased 
blood sugar readings were noted, and the veteran was 
diagnosed as having diabetes mellitus, diet controlled.  In 
January 1999, a blood sugar reading of 334 was noted, and the 
diagnosis was diabetes mellitus, uncontrolled.  One treatment 
record described the his condition as a recurrence of 
diabetes.  He was prescribed oral medication for treatment of 
his diabetes. Since that time his diabetes has worsened, and 
he has become insulin-dependent for treatment of his type II 
diabetes mellitus.
 
In a letter dated in August 2003, G.B., M.D., wrote as 
follows:

[The veteran] has been battling diabetes for some 
years.  Initially his diagnosis was deemed 
secondary to steroid use; however, his steroid 
use was for a limited time and although 
Prednisone can induce diabetes it generally 
resolves upon completion of Prednisone use.  Yet, 
[the veteran's] diabetes has been a problem for 
several years and there is good reason to believe 
that his exposure to Agent Orange is at the 
bottom of his development of type 2 diabetes as 
opposed to his extremely limited Prednisone 
exposure.

In a January 2004 VA medical opinion solicited by the RO, the 
reviewing physician noted the veteran's history of a bone 
marrow transplant in July 1993.  The veteran's history of 
diabetes beginning in August 1993 was noted as well.  
Additionally, the reviewing physician noted that in June 1994 
the veteran's Prednisone dose was reduced, his insulin was 
discontinued, and his blood sugar remained normal.  Based on 
this history, the reviewing physician concluded that the 
information in the claims file showed a diagnosis of chronic 
myelogenous leukemia which was not related to herbicide 
exposure, and that the veteran's diabetes mellitus was 
secondary to the treatment of chronic myelogenous leukemia 
with steroids.  (As discussed below, the appeal for 
entitlement to service connection for chronic myelogenous 
leukemia has since been withdrawn.)

The Board finds that the August 2003 private physician's 
opinion that there is good reason to believe that the 
veteran's current diabetes mellitus is related to exposure to 
Agent Orange is of greater probative weight than the January 
2004 VA reviewing physician's opinion that it is not.  The 
January 2004 VA reviewing physician did not acknowledge that 
the veteran's diabetes mellitus had recurred approximately 
four years after the veteran's steroids were discontinued, 
but rather discussed only the time period from August 1992 
until June 1994, by which time the veteran's blood sugar 
levels had normalized.  This is a significant omission in the 
VA reviewing physician's written opinion.  As such, the 
January 2004 VA medical opinion does not rise to the level of 
"affirmative evidence to the contrary" to rebut the 
presumption of service connection as it does not adequately 
consider all evidence of record.  See 38 C.F.R. 
§ 3.307(d)(1).

In sum, there is a competent medical opinion supporting the 
veteran's claim of entitlement to service connection for type 
II diabetes mellitus, and the only medical opinion of 
evidence against the claim does not reflect consideration of 
all the relevant evidence.  As a result, the Board finds that 
there is insufficient competent medical evidence to rebut the 
presumption of entitlement to service connection for type II 
diabetes mellitus that applies in this case.  See 38 C.F.R. 
§§ 3.307,  3.309(e).  Accordingly, entitlement to service 
connection for type II diabetes mellitus is warranted.

Withdrawal of Appeal for Service Connection for Chronic 
Myelogenous Leukemia

In September 2008, the veteran submitted a written statement 
expressing his desire to withdraw his appeal for service 
connection for chronic myelogenous leukemia.  By regulation, 
his notice of disagreement and substantive appeal as to this 
issue are therefore deemed withdrawn.  See 38 C.F.R. 
§ 20.204(c).  As a result, the Board lacks jurisdiction over 
the issue, and the appeal as to this issue is to be 
dismissed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.101(d).


ORDER

Entitlement to service connection for type II diabetes 
mellitus is granted.

The appeal for entitlement to service connection for chronic 
myelogenous leukemia is dismissed.


REMAND

With respect to the veteran's claim for service connection 
for PTSD, he has been diagnosed on several occasions as 
having PTSD related to his period of active service, but due 
to the lack of a confirmed or corroborated stressor has not 
been granted service connection or provided a VA compensation 
examination.  See 38 C.F.R. § 3.304(f). 

In a letter dated in September 2007, a fellow serviceman, 
P.R., wrote to the RO, and described an incident in which the 
veteran was visiting him in Vietnam, when his outpost was 
attacked by enemy forces in a confrontation that lasted until 
the next day.  He wrote that the veteran was unable to return 
to his own unit and participated in the battle until it 
ended.  The incident was said to have occurred in February 
1969.  Accompanying P.R.'s written statement was his DD Form 
214, indicating that he was a rifleman and had been awarded 
the Combat Action Ribbon based on his service in Vietnam.

The veteran's DD Form 214 indicates that he was a wireman, 
and had one year and five months of overseas service.  
Additional service department documentation indicates that 
the veteran served in Vietnam from December 1968 to April 
1970, and that he participated in counter-insurgency 
operations against the communist Viet Cong forces in the 
Republic of Vietnam.

At his September 2008 Board hearing, the veteran submitted a 
February 1969 letter of appreciation issued to the unit of 
fellow serviceman P.R., commending the unit's reaction to an 
attack that occurred on the morning of February 23, 1969, and 
indicating that night-combat was involved.    

The Board accepts the testimony of the veteran at his 
September 2008 hearing and the corroborating statement of 
P.R. as credible and reasonably supported by service 
department documentation associated with the claims file.  
Accordingly the Board finds that the veteran's claimed 
stressor of exposure to an enemy attack on February 23, 1969, 
has been sufficiently corroborated.  Because there is 
competent medical evidence of a diagnosis of PTSD, 
corroboration of a claimed stressor, and an indication that 
the two may be related, a VA examination and opinion as to 
whether the veteran has current PTSD attributable to the 
corroborated stressor is warranted.  See 38 C.F.R. 
§§ 3.159(c)(4), 3.304(f).

In addition, the veteran should be provided the opportunity 
to submit any additional information he deems relevant to 
establishing any additional claimed stressors.  On this 
point, the veteran's representative has identified a friend 
of P.R.'s who died during the February 23, 1969, attack, but 
it is not clear whether the veteran's representative intended 
to allege this as a PTSD stressor, or simply to further 
corroborate that the February 23, 1969, attack occurred.  
(See September 2008 Board hearing transcript at page 6.)  If 
any newly received information regarding any additional 
claimed stressors is sufficiently specific, the RO should 
request verification from the U.S. Army and Joint Services 
Records Research Center (JSRRC).

Accordingly, the case is REMANDED for the following action:

1. By written request, provide the veteran 
the opportunity to submit any additional 
information he deems relevant to 
establishing the occurrence of any claimed 
stressors, or any other information or 
evidence relevant to his claim.  

In so doing, the veteran should be asked 
if his representative's identification of 
a friend of P.R.s who died during the 
February 23, 1969, attack was intended as 
an additional alleged PTSD stressor, or 
simply to further corroborate that the 
February 23, 1969, attack occurred.  (See 
September 2008 Board hearing transcript at 
page 6.)

2.  If any sufficiently specific 
information is received, review the file 
and prepare a summary of the veteran's 
claimed stressors.  This summary, and all 
associated documents, must be sent to the 
JSRRC.  Request that the JSRRC provide 
information which might corroborate the 
alleged stressors.  The RO must associate 
any response and/or additional records 
with the claims file.

3.  Following any additional action taken 
above, provide the veteran with an 
appropriate  VA examination by to 
ascertain the nature, severity, and 
etiology of any PTSD found in accordance 
with DSM-IV, 38 C.F.R. § 4.125. 

The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examiner should indicate that the claims 
file was reviewed.
 
The RO must provide the examiner a summary 
of all verified stressors (including the 
attack of February 23, 1969), and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure to 
a verified in-service stressor has 
resulted in the current psychiatric 
symptoms. 

The examination report must include a 
detailed account of all pathology found to 
be present. 

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that there is a causal link 
between current PTSD and one or more of 
the in-service stressors found to be 
established by the record. 

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

4.  Readjudicate the issue of entitlement 
to service connection for PTSD.  If the 
benefit sought remains denied, the veteran 
and his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


